Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 36-47 in the reply filed on 8/19/22 is acknowledged. Claims 48-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected articles and methods, there being no allowable generic or linking claim. 

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: References numbers 2 and 3 of figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-40 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication Chen et al., 2012/0168054.
This reference teaches fiberglass insulation products bound by a cured binder and the method for making the products (abstract). Fiberglass insulation products read upon mineral wood products since fiberglass is a type of mineral wool. The examples teach an insulation product where the binder, which is contacted with the fiberglass, comprises a carbohydrate, citric acid (polycarboxylic acid), a reactive silicone, γ-aminopropyltrihydroxy silane, which reads upon the claimed hardener and Surfynol 465, which is an emulsifying surfactant (sections table A, table C, and sections 0064-0074). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication Chen et al., 2012/0168054.
As discussed above, this reference teaches the claimed mineral wool product and method. The reference teaches the taught product can be used as metal building insulation and as pipe insulation (para [0049], table A and table B). 
	The reference teaches the binder can be based on phenol-formaldehyde resins or on a carbohydrate-containing component and that it contains 0.01-10 wt% reactive siloxane, which is a silicone compound and up to about 5 wt% of a silane coupling agent, which reads upon the claimed hardener. When the binder is based on a carbohydrate-containing component, it further contains a polycarboxylic acid. The amount of reactive siloxane based on the total weight of siloxane and silane is about 0.2 to less than 100 wt% and the amount of silane based on the total weight of siloxane and silane is less than about 99.8 wt%. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. 

5.	Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication Mueller, 2014/0186635.
This reference teaches insulation products comprising mineral fibers, or wool, bound by a cured binder and the method for making the products (para [0010], [0037]). The binder comprises a carbohydrate containing component; a trialkoxysilane compound, which reads upon the claimed hardener; a methylhydrogen silicone emulsion, which is a silicone compound. The product can be in the form of mats (para [0030]) or pipe insulation (para [0038]). The products are produced by contacting the fibers with the binder and then curing the binder. The reference suggests the claimed product. 

6.	Claims 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication Hawkins et al., 2014/0364029.
This reference teaches fiberglass insulation products bound by a cured binder and the method for making the products. Fiberglass insulation products read upon mineral wood products since fiberglass is a type of mineral wool. The products are produced by contacting the fibers with the binder and then curing the binder. The reference teaches the binder can be based on phenol-formaldehyde resins or on a carbohydrate-containing component and that it contains 5-10 wt% reactive siloxane, which is a silicone compound and about 0.01-2.5 wt% of a silane coupling agent, which reads upon the claimed hardener and about 0.01-10 wt% emulsifying surfactant. When the binder is based on a carbohydrate-containing component, it further contains a polycarboxylic acid. The amount of reactive siloxane based on the total weight of siloxane, silane and surfactant is about 44-99.6 wt%; the amount of silane based on the total weight of siloxane, silane and surfactant is about 0.2-11 wt% and the remainder would be the surfactant. These ranges overlap those of claims 21-23 and 26-28 where the ethanol and other component are not present since they are optional. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789